DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 6/8/22 including claims 1-20, out of which claims 6-7, , 9, 16-17 and 19.  Remaining claims are 1-5, 8, 10-15, 18, and 20 are pending consideration
Allowable Subject Matter
Claims 1-5, 8, 10-15, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose  directly or indirectly following limitations:
As recited by claim 1;
responsive to receiving the first activation signal, transitioning the first device from a low power state to a high power state; transmitting, by the first device, a second activation signal to a second controller of a second device, wherein the second controller is associated with a second shipping container, wherein the second activation signal includes credential data, and wherein the credential data comprises an internal token with a container number associated with the first shipping container; responsive to receiving the second activation signal, transitioning the second device from a second low power state to a second high power state; broadcasting, by the first device, presence of a the wireless network, receiving, from the second device, a request to join the wireless network; and granting, by the first device, access to the wireless network for the second device based on the second controller supplying the credential data to the first device; 2Application No.: 16/815,385 Docket No.: 105490US01 (U301979US) wherein the second device operates as a wireless client on the wireless network, the first device operates as an access point for the wireless network.
As recited by claim 11;
responsive to receiving the first activation signal, transitioning the first device from a low power 
state to a high power state; transmit, by the first device, a second activation signal to a second
 controller of a second device, wherein the second controller is associated with a second shipping
 container, wherein the second activation signal includes credential data, and wherein the credential data comprises an internal token with a container number associated with the first shipping container; responsive to receiving the second activation signal, transition the second device from a second low power state to a second high power state; broadcast, by the first device, presence of a the wireless network,; receive, from the second device, a request to join the wireless network; and grant, by the first device, access to the wireless network for the second device based on the second controller supplying the credential data to the first device; 4Application No.: 16/815,385 Docket No.: 105490US01 (U301979US) wherein the second device operates as a wireless client on the wireless network, the first device operating as the access point for the wireless network.
Ay comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniel (US 20110128143) discloses The present invention is directed to a system and method for countering terrorism by monitoring shipping containers using an advanced communication system network for tracking and monitoring the container as it travels over international seas. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 
Monday through Friday from 9 AM -5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sri Lakshmi Kumar, can be reached at telephone number (571)272-7469. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647